Citation Nr: 0125083	
Decision Date: 10/23/01    Archive Date: 10/29/01

DOCKET NO.  99-02 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether the injuries sustained by the veteran in a July 1997 
motor vehicle accident were incurred as a result of his own 
willful misconduct.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel



INTRODUCTION

The veteran had honorable active service from April 1967 to 
February 1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1998 administrative 
decision of the Department of Veterans Affairs (VA) Regional 
Office in St. Louis, Missouri (RO) which found that the 
veteran's injuries sustained in a motor vehicle accident were 
due to his own willful misconduct.

The Board notes that the veteran requested a BVA hearing at 
the St. Louis, Missouri RO on his VA Form 9.  He confirmed 
this request in October 2000, stating that he wanted a Travel 
Board hearing before a Member of the Board at the RO.  
However, the veteran failed to appear for the hearing.  There 
are no other outstanding hearing requests of record, and the 
request for a hearing is deemed withdrawn.  See 38 C.F.R. 
§ 20.704(d) (2000).


REMAND

This appeal arises out of the veteran's claim for pension 
benefits on the basis of injuries sustained in a motor 
vehicle accident.  In particular, the veteran claims that the 
injuries he sustained in a July 1997 motor vehicle accident 
were not the result of his own willful misconduct, and thus, 
he is entitled to nonservice-connected pension benefits.  
However, additional development by the RO is necessary before 
the Board can decide this claim.

According to the law, nonservice-connected pension benefits 
are generally available for a qualifying veteran of a period 
of war if he or she is permanently and totally disabled due 
to nonservice-connected disabilities that are not the result 
of his or her own willful misconduct.   See 38 U.S.C.A. 
§ 1521(a) (West 1991).  Willful misconduct means an act 
involving conscious wrongdoing or known prohibited action.  
It involves deliberate or intentional wrongdoing with 
knowledge of or wanton and reckless disregard of its probable 
consequences.  Mere technical violation of police regulations 
or ordinances will not per se constitute willful misconduct.  
Willful misconduct will not be determinative unless it is the 
proximate cause of injury, disease, or death. 38 C.F.R. § 
3.1(n).

A preliminary review of the record discloses that the 
evidence creates a question as to who was driving when the 
motor vehicle accident which injured the veteran occurred, as 
well as a question as to the veteran's circumstance at the 
time of the accident.  As such, a determination cannot be 
made as to whether the veteran's injuries were the result of 
his willful misconduct.  

According to the accident report by the Missouri State 
Highway Patrol, the veteran was driving at the time of the 
accident.  However, statements from the veteran and an 
affidavit from J. Murphree suggest that the second occupant 
of the car may have been driving at the time of the motor 
vehicle accident.  Although the RO has obtained a copy of a 
petition for declaratory judgment on the issue of who was 
driving at the time of the accident and the answers to that 
petition, the RO has not yet obtained an official decision 
regarding the outcome of the legal proceedings surrounding 
who was driving at the time of the motor vehicle accident.  
Any decision regarding the petition for declaratory judgment 
would be relevant to the veteran's claim and should be 
obtained.

The record also reflects that treatment records from St. 
John's Regional Hospital dated July 18, 1997 through July 26, 
1997 have been associated with the veteran's claims file.  An 
accident report from the Missouri State Highway Patrol has 
also been associated with the claims file.  According to the 
accident report, the date of the motor vehicle accident was 
July 8, 1997.  In addition, the accident report indicates 
that the use of alcohol was a possible contributing factor to 
the accident and that the veteran was airlifted to St. John's 
Regional Hospital immediately after the accident.  However, 
no medical records pertaining to the veteran's initial 
treatment on the day of the accident have been associated 
with the veteran's claims file, specifically any drug or 
alcohol test results.  Additionally, treatment records for 
the time period between July 8, 1997 and July 18, 1997 are 
not of record.  The Board finds that such records are 
relevant to determining whether the veteran's injuries were 
the result of his own willful misconduct.

Lastly, during the pendency of the veteran's appeal there was 
a significant change in the law pertaining to veteran's 
benefits.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 which modified the 
circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  The new law 
affects claims pending on or filed after the date of 
enactment (as well as certain claims, which were finally 
denied during the period from July 14, 1999 to November 9, 
2000).  This law eliminates the concept of a well-grounded 
claim, and provides that VA will assist a claimant in 
obtaining evidence required to substantiate a claim.  
However, the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2001); 66 Fed. Reg. 45630-45632 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.159).

Therefore, it is the Board's opinion that in order to give 
the veteran every consideration with respect to the current 
appeal, further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The RO is requested to review the 
entire claims file and undertake any 
development necessary to comply with the 
Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5103, 5103A (West 2001); 
66 Fed. Reg. 45630-45632 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. 
§ 3.159).

2.  The RO should obtain all records 
pertaining to Case Number CV798-211CC of 
the Circuit Court of Polk County, 
Missouri, particularly, the decision on 
the declaratory judgment as to who was 
driving the car at the time of the motor 
vehicle accident.

3.  The RO should contact St. John's 
Regional Hospital for information 
regarding the veteran's treatment from 
July 8, 1997 through July 18, 1997.  In 
particular, the RO is requested to obtain 
medical records regarding the veteran's 
condition upon admission on July 8, 1997, 
including the results of any drug or 
alcohol tests.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




